Exhibit 10.1


FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This Fifth Amendment to Amended and Restated Credit Agreement (this “Amendment”)
is dated as of August 10, 2017, and is between the Lenders identified on the
signature pages hereof, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as administrative agent for the Lenders (in that capacity,
“Agent”), BOISE CASCADE COMPANY, a Delaware corporation (“Boise Cascade”), and
the Subsidiaries of Boise Cascade identified as Borrowers on the signature pages
hereof (such Subsidiaries, together with Boise Cascade, “Borrowers”).
WHEREAS, the Lenders, Agent, and Borrowers entered into an Amended and Restated
Credit Agreement dated as of May 15, 2015 (as amended, restated, supplemented,
or otherwise modified before the date of this Amendment, the “Credit
Agreement”); and
WHEREAS, Boise Cascade desires that Agent and the Lenders (a) amend the
definition of Maturity Date (b) amend the definition of Unused Line Fee Rate and
(c) make certain other amendments as set forth herein. Agent and the Lenders
party hereto are willing to make the foregoing amendments subject to the terms
of this Amendment.
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. Defined terms used but not defined in this Amendment are as
defined in the Credit Agreement.
2.    Amendments. Subject to the satisfaction of the conditions to the Amendment
Effective Date set forth in Section 4 hereof, Borrowers, Agent and the Lenders
party hereto hereby agree as follows:
(a)    Section 2.10(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(c)    audit, appraisal, and valuation fees and charges, as and when incurred
or chargeable, as follows (i) a fee of $1,000 per day, per auditor, plus
out-of-pocket expenses for each financial audit of Borrowers performed by
personnel employed by Agent, (ii) if implemented, a fee of $1,000 per day, per
applicable individual, plus out of pocket expenses for the establishment of
electronic collateral reporting systems (not to exceed $10,000 in the
aggregate), and (iii) the actual out-of-pocket charges paid or incurred by Agent
if it elects to employ the services of one or more third Persons to perform
financial audits of Borrowers or their Subsidiaries, to establish electronic
collateral reporting systems, to appraise the Collateral, or any portion
thereof, or to assess Borrowers’ or their Subsidiaries’ business valuation;
provided, however, that so long as no Event of Default shall have


1



--------------------------------------------------------------------------------





occurred and be continuing, Borrowers shall not be obligated to reimburse Agent
(x) with respect to audits, for more than 1 audit during any calendar year,
provided that if, as of any date of determination, Average Excess Availability
(for the most recently ended four fiscal quarters) exceeds $200,000,000, Agent
may (in its sole discretion) waive such one-time reimbursement obligation of
Borrowers for such calendar year; and (y) with respect to appraisals of the
Collateral, for more than 1 appraisal of each type of Collateral during any
calendar year, provided that if, as of any date of determination, Average Excess
Availability (for the most recently ended four fiscal quarters) exceeds
$200,000,000, Agent may (in its sole discretion) waive each such one-time
reimbursement obligation of Borrowers for such calendar year.”
(b)    Section 5.6 of the Credit Agreement is hereby amended by adding the
following language at the end of such Section:
“Each Loan Party shall maintain flood insurance on its real property as required
by the Flood Insurance Laws or as otherwise satisfactory to all Lenders. No real
property shall be taken as Collateral unless Lenders receive at least 45 days
advance notice and each Lender confirms to Agent that it has completed all flood
due diligence, received copies of all flood insurance documentation and
confirmed flood insurance compliance as required by the Flood Insurance Laws or
as otherwise satisfactory to such Lender. At any time that any real property
constitutes Collateral, no modification of a Loan Document shall add, increase,
renew or extend any loan, commitment or credit line hereunder until the
completion of flood due diligence, documentation and coverage as required by the
Flood Insurance Laws or as otherwise satisfactory to all Lenders.”
(c)    Section 5.7 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“5.7    Inspection. Permit Agent and each of its duly authorized representatives
or agents to visit any of the properties of any Loan Party and inspect any of
its assets or books and records, to conduct appraisals and valuations, to
examine and make copies of its books and records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers,
employees, agents, advisors, and independent accountants at such reasonable
times and intervals as Agent may designate, in each case, not less than 1 time
during each calendar year (unless waived by Agent in its sole discretion, solely
if, as of any such date of determination, Average Excess Availability (for the
most recently ended four fiscal quarters) exceeds $200,000,000), and, so long as
no Default or Event of


2



--------------------------------------------------------------------------------





Default exists, with reasonable prior notice to Administrative Borrower (so long
as, with respect to advisors and accountants, a representative of the Borrowers
have been afforded a reasonable opportunity to be present at such discussions).”
(d)    The definition of “Fee Letter(s)” in Schedule 1.1 to the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“Fee Letter(s)” means (a) individually, (i) that certain fee letter, dated as of
May 31, 2011, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent, (ii) that certain fee letter, dated as of May 31, 2011,
among Borrowers, Bank of America, N.A. and Merrill, Lynch, Pierce, Fenner &
Smith Incorporated, (iii) the Term Loan Closing Date Fee Letter, (iv) the Term
Loan Sub-Agent Fee Letter, and (v) that certain fee letter, dated as of
August 10, 2017, among Borrowers and Agent; and (b) collectively, each of the
fee letters referenced in clause (a) above.
(e)    A new definition of “Flood Insurance Laws” is hereby added to Schedule
1.1 to the Credit Agreement to read as follows:
“Flood Insurance Laws” means, collectively, (a) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) or any successor statute
thereto, as in effect from time to time, (b) the Flood Insurance Reform Act of
2004 or any successor statute thereto, as in effect from time to time and
(c) the Biggert-Waters Flood Insurance Reform Act of 2012 or any successor
statute thereto, as in effect from time to time.
(f)    The definition of “Maturity Date” in Schedule 1.1 to the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“Maturity Date” means May 1, 2022.
(g)    The definition of “Unused Line Fee Rate” in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Unused Line Fee Rate” means, as of any date of determination under
Section 2.10(b) of the Agreement, 0.250%.


3



--------------------------------------------------------------------------------





3.    Representations. To induce Agent and the Lenders to enter into this
Amendment, each Borrower hereby represents to Agent and the Lenders as of the
date hereof as follows:
(a)    that such Borrower is duly authorized to execute and deliver this
Amendment, and that each Loan Party is duly authorized to perform its
obligations under the Loan Documents to which it is a party;
(b)    that the execution and delivery of this Amendment by such Borrower do not
and will not violate any material provision of federal, state or local law or
regulation applicable to it or of their respective Governing Documents, or of
any order, judgment, or decree of any court or other Governmental Authority
binding on them;
(c)    that this Amendment, and the Credit Agreement as amended by this
Amendment, are legal, valid, and binding obligations of each Loan Party hereto,
enforceable against such Loan Party in accordance with their terms, except as
enforcement is limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally;
(d)    that, as of the Amendment Effective Date and after giving effect to this
Amendment, the representations and warranties set forth in Section 4 of the
Credit Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), in each case with the same effect as if such representations and
warranties had been made on the Amendment Effective Date, except to the extent
that any such representation or warranty expressly relates to an earlier date;
and
(e)    that, as of the Amendment Effective Date and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
4.    Conditions. This Amendment shall become effective on the date each of the
following conditions have been met (such date, the “Amendment Effective Date”):
(a)    this Amendment shall have been executed and delivered by Agent, the
Lenders identified on the signature pages hereof, and Borrowers, and
acknowledged by the Guarantors; and
(b)    Agent shall have received (i) a duly-executed copy of that certain fee
letter, dated as of the date hereof (the “Fifth Amendment Fee Letter”), among
Borrowers and Agent, in form and substance reasonably satisfactory to Agent and
(ii) payment in immediately available funds of the fees set forth in the Fifth
Amendment Fee Letter that are due and payable on the date hereof.
Agent’s delivery to Boise Cascade of a copy of this Amendment executed by all
necessary parties described in Section 4(a) hereof shall be deemed evidence that
the Amendment Effective Date has occurred.
5.    Miscellaneous. (a) This Amendment is governed by, and is to be construed
in accordance with, the laws of the State of New York. Each provision of this
Amendment is severable from every other provision of this Amendment for the
purpose of determining the legal enforceability of any specific provision.


4



--------------------------------------------------------------------------------





(b)    This Amendment binds Agent, the Lenders party hereto and Borrowers and
their respective successors and assigns, and will inure to the benefit of Agent,
the Lenders party hereto and Borrowers and the successors and assigns of Agent
and each Lender party hereto.
(c)    Except as specifically modified by the terms of this Amendment, all other
terms and provisions of the Credit Agreement and the other Loan Documents are
incorporated by reference in this Amendment and in all respects continue in full
force and effect. Each Borrower, by execution of this Amendment, and each
Guarantor, by acknowledgement of this Amendment, hereby reaffirms, assumes, and
binds themselves to all applicable obligations, duties, rights, covenants,
terms, and conditions that are contained in the Credit Agreement (as amended
hereby) and the other Loan Documents (including the granting of any Liens for
the benefit of Agent and the Lenders).
(d)    This Amendment is a Loan Document. Each Borrower acknowledges that
Agent’s reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in connection with this Amendment constitute Lender Group Expenses.
(e)    The parties may sign this Amendment in several counterparts, each of
which will be deemed to be an original but all of which together will constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.
[SIGNATURE PAGES TO FOLLOW]
    


5



--------------------------------------------------------------------------------






The parties are signing this Fifth Amendment to Amended and Restated Credit
Agreement as of the date stated in the introductory clause.
BOISE CASCADE COMPANY,
a Delaware corporation, as a Borrower
By:    /s/ Wayne Rancourt
Name:    Wayne Rancourt
Title:    Executive VP, CFO, & Treasurer
BOISE CASCADE BUILDING MATERIALS DISTRIBUTION, L.L.C.,
a Delaware limited liability company, as a Borrower
By:    /s/ Wayne Rancourt
Name:    Wayne Rancourt
Title:    Executive VP, CFO, & Treasurer
BOISE CASCADE WOOD PRODUCTS, L.L.C.,
a Delaware limited liability company, as a Borrower
By:    /s/ Wayne Rancourt
Name:    Wayne Rancourt
Title:    Executive VP, CFO, & Treasurer


[Signature page – Fifth Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------





WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender
By:    /s/ Emily Chase
Name:    Emily Chase
Title:    Vice President


[Signature page – Fifth Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender
By:    /s/ Alan Wells
Name:    Alan Wells
Title:    AVP


[Signature page – Fifth Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Thomas Chidester
Name:    Thomas Chidester
Title:    Vice President


[Signature page – Fifth Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender
By:    /s/ Jeannette M. Behm
Name:    Jeannette M. Behm
Title:    Authorized Officer


[Signature page – Fifth Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Jeanette Vandenbergh
Name:    Jeanette Vandenbergh
Title:    Senior Vice President


[Signature page – Fifth Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------





ZB, N.A. DBA ZIONS FIRST NATIONAL BANK,
as a Lender
By:    /s/ Kelly Robertson
Name:    Kelly Robertson
Title:    Sr. VP


[Signature page – Fifth Amendment to A&R Credit Agreement]

--------------------------------------------------------------------------------





Acknowledged and Agreed:
BOISE CASCADE WOOD PRODUCTS HOLDINGS CORP.,
a Delaware corporation, as a Guarantor
By:    /s/ Wayne Rancourt
Name:    Wayne Rancourt
Title:    Executive VP, CFO, & Treasurer
CHESTER WOOD PRODUCTS LLC,
a Delaware limited liability company, as a Guarantor
By:    /s/ Wayne Rancourt
Name:    Wayne Rancourt
Title:    Executive VP, CFO, & Treasurer
MONCURE PLYWOOD LLC,
a Delaware limited liability company, as a Guarantor
By:    /s/ Wayne Rancourt
Name:    Wayne Rancourt
Title:    Executive VP, CFO, & Treasurer


[Signature page – Fifth Amendment to A&R Credit Agreement]